Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2018

                                      No. 04-18-00091-CR

                                 Brandon Edward COLEMAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9600
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        By order dated June 15, 2018, these appeals were abated, and the trial court was ordered
to appoint new appellate counsel. On July 9, 2018, supplemental clerks records were filed in the
appeals containing the trial court’s order appointing new appellate counsel. On July 10, 2018,
the appeals were reinstated on the docket of this court, and appellant’s brief was ordered to be
filed no later than August 9, 2018.

        On August 14, 2018, appellant’s newly appointed appellate counsel, Mr. Michael Raign,
filed a motion for extension of time to file appellant’s brief. This court granted the motion
extending the deadline to file the brief to September 10, 2018. The brief has not been filed.

        Mr. Raign is ORDERED to respond to this court in writing within ten days of the date of
this order. The response should state a reasonable explanation for failing to timely file the brief
and demonstrate the steps being taken to remedy the deficiency. If Mr. Raign fails to file an
adequate response within ten days, this appeal will be abated to the trial court for an
abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court